Citation Nr: 0907292	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-12 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1981 and from May 1985 to October 1985. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claim. The hearing was scheduled and 
subsequently held in August 2004.  The veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.

The Board previously remanded this issue by way of a decision 
dated December 2005.  For reasons discussed below, the 
veteran's claim must be remanded again for additional 
development.

The veteran also filed a claim directly to the Board in 
September 2005 for entitlement to a total disability rating 
based on individual unemployability (TDIU).  This issue was 
referred to the RO for any appropriate action by way of a 
December 2005 Board decision.  To date, no action has been 
taken on this claim for benefits.  Thus, the Board again 
refers this issue to the RO for any appropriate action. 

Another issue raised by the evidence, in particular the 
hearing transcript of August 2004, is whether the veteran is 
entitled to an increased evaluation for his right knee 
disability.  This matter is referred to the RO for the 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The veteran in this case contends that his PTSD is related to 
service.  In particular, the veteran asserts that (1) he had 
a "near death experience" following an April 1981 surgery 
while on active duty to repair a right knee injury; and (2) 
that, in June 1985, the veteran re-injured his right knee 
climbing a pole and purportedly fell 45-50 feet and was 
knocked unconscious.  The Board has reviewed the evidence of 
record.  Regrettably, a remand is required for additional 
evidentiary development.

Service treatment records (STRs) for the veteran's period of 
active service from October 1978 to October 1981 are negative 
for any psychiatric abnormalities.  In 
February 1980, the veteran underwent a right arthrotomy and 
partial menisectomy to repair a torn right medial meniscus.  
An anesthesia note associated with this procedure indicated 
that the veteran tolerated the spinal anesthesia well.  
Following the procedure, the veteran was awake and returned 
to the recovery room in good condition.  

In April 1981, the veteran was placed under general 
anesthesia and underwent a proximal realignment of the right 
patella.  The surgeon also shaved fibrillated articular 
cartilage and performed a Solcum transfer of the pes 
anserinus tendons.  

Post-surgically, the veteran was found to have intermittent 
bigeminy which evolved into superventricular arrhythmia.  
This condition gradually resolved and there were no 
elevations in the veteran's cardiac enzymes found at that 
time.  The remainder of the veteran's hospitalization was 
uncomplicated.  There was no indication that the anesthesia 
was administered improperly so as to cause a heart attack or 
that medical personnel had to use "paddles" to resuscitate 
the veteran following a post-surgical heart attack.

With regard to the veteran's other reported stressor, the 
Board notes that the veteran sought care at sick call on June 
3, 1985.  The veteran indicated that his knee "collapsed" 
that morning.  The examiner prescribed ice and rest for five 
days.  The veteran returned to sick call the next day for 
additional care.  He stated at that time that he "almost 
fell from pole because of knee yesterday."  The veteran was 
reexamined on June 18, 1985 prior to undergoing a Medical 
Board Evaluation.  A notation on the examination report 
indicated that the veteran re-injured his knee that same 
month while climbing a pole as part of advanced individual 
training (AIT).

A Statement of Medical Examination and Duty Status (DA Form 
2173) dated August 1985 indicated that the veteran re-injured 
his right knee on June 3, 1985.  Specifically, the veteran's 
knee collapsed while he was at the top of a pole he had 
climbed as part of his military occupational specialty (MOS) 
training.  There was no indication that he subsequently fell 
or lost consciousness as a result of this injury.

The veteran sought care at a VA mental health clinic in 
October 2002.  He reported falling off of a telephone pole 
while in the military.  He further indicated that he had no 
recollection of the claimed incident, but that he experienced 
nightmares of being pronounced dead as a result of the 
incident.  The impression was "sleep disruption, at least 
partially related to knee pain, but also related to PTSD 
related to SC fall."  

The veteran was provided a VA Compensation and Pension (C&P) 
Examination in March 2004.  The examiner diagnosed the 
veteran as having PTSD at that time and related this 
diagnosis to his "near death experience" following surgery 
in 1981.  Similarly, the veteran was diagnosed as having PTSD 
in a VA mental health clinic note dated March 2005.  The 
examiner related this diagnosis to his "SC [service-
connected] fall."

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A deferred 
rating decision dated January 2007 is associated with the 
veteran's claims file.  The VA rating specialist requested 
that the veteran be scheduled for a current VA examination in 
connection with his claim.  To date, the veteran has not been 
provided this examination.  As such, a remand is required in 
this case.  

The Board also finds that a remand is required in this case 
to reconcile the significant inconsistencies present in the 
record with regard to the veteran's claimed in-service 
stressors.  As discussed above, the veteran's STRs do not 
corroborate the veteran's specific reported stressors, but 
there is, nevertheless, competent medical evidence linking 
the veteran's PTSD to service.  

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
April 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records that are dated from April 2005 to 
the present.  The RO should also attempt 
to obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

2.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for the veteran to be examined by a VA 
psychiatrist in order to ascertain the 
nature of all psychiatric disabilities and 
proper diagnoses thereof, to include PTSD 
as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  The claims folder and 
a copy of this remand must be made 
available to the psychiatrist.  The 
psychiatrist should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the 
psychiatrist should be conducted at this 
time, and included in the examination 
report.

The veteran in this case asserts that (1) 
he had a "near death experience" 
following an April 1981 surgery while on 
active duty to repair a right knee injury; 
and (2) that while on active duty for 
training (ACDUTRA) in June 1985, the 
veteran re-injured his right knee climbing 
a pole and purportedly fell 45-50 feet and 
was knocked unconscious.  While the 
veteran did have surgery in service and 
almost fell after he injured his knee 
while on a pole, neither of the specific 
events reported by the veteran is 
corroborated by the STRs.  

Accordingly, the psychiatrist is asked to 
express an opinion as to whether the 
veteran has PTSD that is otherwise related 
to the surgery in service or to a near 
fall from a pole.  If so, the psychiatrist 
is asked to express an opinion as to 
whether the PTSD is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service, and specifically, to a 
confirmed stressor.  (Note: only a 
confirmed stressor, or a combat stressor 
not needing to be independently verified, 
can serve as a viable basis for the 
diagnosis).  The psychiatrist must provide 
a complete rationale for any stated 
opinion.

If the psychiatrist concludes that the 
veteran does not meet the criteria for a 
diagnosis of PTSD based on a confirmed 
stressor, the psychiatrist is asked to 
comment on the VA medical opinions dated 
October 2002, March 2004, and March 2005.  
The psychiatrist must provide a complete 
rationale for any stated opinion.

If the psychiatrist finds that the veteran 
has a psychiatric disorder other than PTSD 
(such as depression or generalized anxiety 
disorder), the psychiatrist is asked to 
express an opinion as to whether the 
psychiatric disorder identified is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service or the result 
of or aggravated by the service-connected 
knee disabilities.  The psychiatrist must 
provide a complete rationale for any 
stated opinion.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




